Laughlin, J.:
On the evening of the 28th day of November, 1909, at about seven-thirty o’clock, the plaintiff’s automobile, which was being *790driven southerly on Gerard avenue by his chauffeur, collided with a granite block and steel girder of the middle truss of the bridge forming the roadway over the railroad tracks in the vicinity of East One Hundred and Fifty-first street, and this action is brought to recover the expenses of repairing the automobile.
The Appellate' Term reversed the judgment on the ground that, the Statute of Limitations was a bar to the action. (Gaines v. City of New York, 78 Misc. Rep. 126.) Section 261 of the Greater New York charter (Laws of 1901, chap. 466, as amd. by Laws of 1907, chap. 677; since amd. by " Laws of 1912, chap. 452) provides, among other things, that no action for negligence shall be maintained against the city “unless such action shall be commenced within.one year after the cause of action therefor shall have accrued.” This action was not commenced until the 26th day of Jan- . uary, 1912; but the plaintiff relies upon the commencement and- pendency of a former action and section 405 of the Code of Civil Procedure to except his case from the operation of the one-year Statute of Limitations. That section is as follows: “If an action is commenced within the time limited therefor, and a judgment therein is reversed on appeal, without awarding a new trial, or the action is terminated in. any other manner than by a voluntary discontinuance, a dismissal of the complaint for neglect to prosecute the action, or a final judgment upon the merits; the plaintiff, or, if he dies, and the cause of action survives, his representative, may commence a new action for the same cause, after the expiration of the time so limited, and within one year after such a reversal or termination.”
The plaintiff, evidently with a view to anticipating the plea of the Statute of Limitations, alleged that he commenced an action in the City Court of the city of New York on the 23d .day of November, 1910, against the defendant on the same cause of action as that alleged in the complaint herein; that defendant appeared therein, and the cause was placed upon the calendar and moved for trial, whereupon defendant moved to dismiss the complaint on the ground that the court did not have jurisdiction of the cause of action, and the complaint was *791dismissed on that ground on the 8th day of November, 1911. Long prior to the commencement of that action it had been decided by the Court of Appeals that the City Court had no jurisdiction of an action against the city of New York. (O’Connor v. City of New York, 191 N. Y. 238.) We are of opinion that bringing the action in a court which was without jurisdiction to hear and. decide it did not entitle plaintiff to the benefit of the provisions of section 405 of the Code of Civil Procedure. If it did, then it is within the power of a party to extend the Statute of Limitations at any time by bringing an action in a court which has no jurisdiction thereof. The Legis- . lature evidently contemplated by these provisions the pendency of an action in a court competent to hear and decide it, for otherwise there would be no occasion for awaiting the final determination of the pending action. It is contended that this court in Solomon v. Bennett (62 App. Div. 56) decided that the provisions of section 405 of the Code of Civil Procedure inure to the benefit of a party who brings an action in any State court of record, but not when the action is brought in the Federal court. The only point decided in that case was, that a party bringing an action in a Federal court which was without jurisdiction was not entitled to the benefit of the provisions of said section; and what was said with respect to the State courts was merely by way of -argument. That decision, I think, necessarily sustains the determination of the Appellate Term on this point, for if the bringing of an action in the Federal court, which was without jurisdiction of the cause of action, would not entitle the plaintiff to the benefit of said provisions, I fail to see upon what theory bringing it in a State court, which was without jurisdiction, would entitle the plaintiff to the benefit of such provisions. There is no difference in this regard between the administration of justice in a State court and in a Federal court within the State; and there is no basis for attributing to the Legislature an intention to draw such a distinction.
The city by its answer duly pleaded this Statute of Limitations, but the record does not show that it moved to dismiss the complaint upon that ground or otherwise raised the questions on the trial, and counsel for the plaintiff insists that, there*792fore, on the authority of Osgood v. Toole (60 N. Y. 475), the point was not available to the defendant on the appeal. The theory of the decision in Osgood v. Toole (supra) is that if the objection had been taken on the trial it might have been met, and the plaintiff cites McKnight v. City of New York (186 N. Y. 35) as an example of a case where the defense of the Statute of Limitations was met and overcome; but as already observed, the plaintiff anticipated this defense and evidently presented his only answer thereto by the allegations of the complaint, and no theory is discernible upon which the plaintiff could have met this objection by additional proof. There is,' however, another ground upon which the determination of the Appellate Term may be sustained.
The bridge was forty feet wide and was supported by three trusses, each surmounted by a steel girder two and a half feet in width, resting at each end on a granite block extending about one foot above the roadbed, and curving upward to a height of about eight feet midway between the ends of the trusses. One of these trusses was at either side of the bridge and the othér was in the middle, dividing the roadbed into two carriageways each about fifteen feet wide.
It is not contended that the city was negligent in thus constructing the bridge with the girder and truss in the middle of the carriageway,' and, doubtless, the authorities relieving a municipality for an error in judgment with respect to the plan under which a local improvement is made (See Urquhart v. City of Ogdensburg, 91 N. Y. 67; Owen v. City of New York, 141 App. Div. 217, 221), would exonerate the city from liability for thus constructing the bridge. The theory of the action is, that the city having so constructed the bridge that it formed ah obstruction in the middle of the carriageway, it was its duty to light it at night in order to give notice of the existence of the obstruction to those lawfully using the highway. We are of opinion that in the circumstances such duty did devolve upon the city. (Corcoran v. City of New York, 188 N. Y. 181.)
The evidence does not show, however, that the failure of the defendant to light the bridge was the proximate cause of the accident. Although there was no light on the bridge, or street. *793lamps lighted in the immediate vicinity, the plaintiff’s chauffeur testified that if it had not been for exhaust steam, which at the time he took to be a fog, from an engine passing under the bridge the lights of the automobile would have enabled him to see the,girder or truss in time to avoid crashing into it. He testified that all the lamps on his car were lighted, and that they consisted of two gas lamps on the front and two kerosene lamps on the sides, and that they would ordinarily light up the road for a distance of about 1,000 feet ahead; that he was going down the avenue at a speed of about twelve miles an hour looking ahead, and at a distance of about 100 feet, which he subsequently changed to 300 feet, he saw what he thought was a fog, and he slowed down to six or eight miles an hour; that he saw no' bridge or girder and that before he knew it he was “on top of the bridge; ” that he discovered that what had appeared to him to be a fog was steam or exhaust from an engine going under the bridge, but that he was not familiar with the road and did not know that there were railroad tracks there; that what appeared to him to be fog was not moving but seemed to settle and remain in the same place; that he “couldn’t see the road,” and that if he had been going 200 feet more he probably would have slowed down to about three miles an hour; that the crash came about half a minute after he “got into the area of the fog;” that the fog was so dense that he could not see “five or six feet ahead” of him, and could not see as far as the end of the radiator of his car and could not see the radiator, which was only about 4 feet from him; that the lights of the automobile showed the fog, but did not show through it; that at the speed he was going when he saw the fog he could have stopped within 10 or 15 feet; that the fog concealed the bridge and the lights of the automobile did not penetrate it sufficiently to show the bridge, and he did not see any evidence of a bridge or obstruction until he alighted after the collision.
In view of this evidence it cannot be said that the failure of the city to light the bridge was the proximate cause of the accident, or that if the bridge had been lighted the chauffeur would have been able to see the granite block and girder and to avoid colliding therewith.
*794It follows that the determination of the Appellate Term should be affirmed, with costs.
McLaughlin and Clarke, JJ., concurred; Scott, J., concurred on the ground that the Statute of Limitations is a bar.